Citation Nr: 1434172	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.H.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from November 2, 1976 to November 23, 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a Decision Review Officer (DRO) hearing.  In December 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  Copies of both transcripts are of record.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The issue of whether there was clear and unmistakable error in a January 1978 rating decision by the RO denying service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Board hearing transcript, p. 7.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied in a January 1978 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the January 1978 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a right knee disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).   
VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  

Given the favorable disposition of the request to reopen the claim for service connection for a right knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In a January 1978 rating decision, the RO denied entitlement to service connection for a right knee disorder based on the service treatment records, which showed that the Veteran's right knee disorder existed prior to service, but was not aggravated by service.  The Veteran was properly notified of the January 1978 rating decision in January 1978, but did not enter a notice of disagreement (NOD) within one year of the decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claim for service connection for a right knee disorder has been received.  The Veteran has been diagnosed with a medial meniscal tear of the right knee and underwent a right knee arthroscopy as noted in private treatment records dated September 2009 and January 2011.  At the December 2012 Board hearing, the Veteran testified that he injured his right knee during his military service and denied ever having a right knee injury prior to service due to a basketball incident.  Additionally, a private physician noted the Veteran's history of injuring his right knee and having right knee symptomatology since service.  He concluded that the medial meniscal tear and required right knee arthroscopy are attributable to his military service.  See the January 2011 private medical statement.  Given the presumed credibility, the evidence raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").  Therefore, the claim will be reopened.  


ORDER

New and material evidence having been received; the issue of entitlement to service connection for a right knee disorder is reopened.  


REMAND

Remand is required to afford the Veteran a VA examination to obtain an etiological opinion regarding his claimed right knee disorder.  On remand, any outstanding pertinent records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for the following: (1) records from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina dated since July 2009; and (2) OrthoCarolina Concord (formerly NorthEast Orthopedics, PA) in Concord, North Carolina, dated since September 2009.  Please ensure all x-ray and magnetic resonance image (MRI) reports are included as well.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right knee disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must identify any right knee disorder present.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

By "clearly and unmistakably" is meant that which is "undebateable."

If the examiner concludes that any right knee disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.  

If the examiner concludes that the Veteran has a right knee disorder which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he has a current right knee disorder related to service.  At the February 2011 DRO and December 2012 Board hearings, the Veteran testified that he injured his right knee during basic training while running.  He explained that on one occasion, everyone fell in front of him and on top of him, which caused his knee to hit the ground.  He stated that he was taken immediately to the hospital and x-rays revealed a tear in his right knee cartilage.  He reported being placed on light duty thereafter for approximately one week and being discharged from service thereafter because surgery of the right knee was necessary.  The Veteran denied telling anyone about hurting his right knee prior to service while playing basketball or any other sport.  

* According to the Veteran's DD Form 214, the Veteran entered active duty on November 2, 1976, and was discharged on November 23, 1976.  

* On the October 1976 report of medical examination at enlistment, clinical evaluation of the Veteran's lower extremities was normal.  The Veteran was deemed qualified for military service.

* On the October 1976 report of medical history at enlistment, the Veteran denied ever having a bone, joint, or other deformity as well as a "trick" or locked knee.  

* On November 10, 1976, the Veteran visited sick call with complaints of right knee pain.  It was noted that he had this pain prior to entering service, and he was assessed with an old injury to the right knee.  He was requested to visit the orthopedic clinic the following day.

* At the November 11, 1976 orthopedic clinic visit, the Veteran complained of mild to moderate pain and giving way associated with his right knee.  It was noted that his right knee injury occurred one month prior to entry to active duty (EAD).  X-ray testing revealed no significant abnormalities, and he was diagnosed with a tear of the right medial meniscus.  It was indicated that he should go to the U.S. Walson Army Hospital following the visit and be discharge from the Army pursuant to Army Regulation 635-200 (failure to meet procurement medical fitness standards).  

* A November 11, 1976 disposition form from orthopedic service also notes the diagnosis of a tear of the right medial meniscus.  It was stated that the Veteran was not to perform any military training, or do any crawling, stooping, running, jumping, prolonged standing, marching, or strenuous physical activity.  The form was noted as being a temporary profile, and beside "TYPE ACTION PENDING[,]" "635-200 MEDICAL BOARD" was listed.  

* At the November 11, 1976 Medical Board examination, clinical evaluation of the lower extremities was abnormal.  Specifically, the examining physician noted that the Veteran's right knee had an internal derangement and probable tear of the medial meniscus, which existed prior to service.  It was recommended that he be separated from service under Army Regulation 635-200, paragraph 5-9.  

* On the November 111, 976 report of medical history at the Medical Board examination, the Veteran indicated that he was having problems with his right knee, but denied having a "trick" or locked knee and a bone, joint, or other deformity.  

* On November 16, 1976, the Medical Board determined that the Veteran had an internal derangement and probable tear of the right knee, which existed prior to service.  It was noted that the right knee disability originated approximately in September 1976 and was not aggravated by the Veteran's military service.  The Board recommended separation from service under Army Regulation 635-200, paragraph 5-9.  

* March 2009 VA x-ray results reflected a normal right knee after reported complaints of chronic right knee pain since a 1976 injury.  In July 2009, VA MRI testing results revealed blunting of the free margin of the posterior horn medial meniscus, likely reflecting degenerative tearing; focal high-grade cartilage loss involving the posterior aspect of the lateral femoral condyle with subchondral marrow change, likely reactive; and mild proximal patellar tendinosis.  

* In a January 2011 medical statement, a private physician stated that he performed an arthroscopy on the right knee in 2010.  During that time, the physician found the right knee to have a torn medial meniscus.  The private physician stated that the Veteran reported injuring his knee in service and had symptoms since that time.  He concluded that the right knee meniscal tear and required knee arthroscopy are attributable to his military service.  

In rendering the requested opinion, the examiner is advised that the Veteran is competent to report an in-service injury and is also competent to describe symptoms which are capable of his lay observation, such as pain.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


